Citation Nr: 1539253	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2008.  A transcript of that hearing has been associated with the Veteran's claims file.  In an April 2015 letter, the Veteran was notified by the Board that the VLJ who conducted the February 2008 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  A review of the record reveals that Veteran did not respond to the April 2015 letter.  Although the April 2015 letter was also sent to the Veteran's previous representative and not to his current attorney, the Board notes that the Veteran's attorney was notified via a November 2014 letter from VA that the Veteran had the option of appearing before the Board for the opportunity to present testimony in support of his claim.  Notably, the Veteran's attorney has not requested a hearing before a VLJ.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Veteran's claim was remanded by the Board for additional development in April 2008 and October 2010.

In March 2011, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the March 2011 decision that denied the claim of entitlement to service connection for a cervical spine disability be vacated and remanded.  The Veteran's claim was again remanded in May 2013 for further development.  The appeal has now returned to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the May 2013 Board remand, the parties agreed in the April 2012 JMR that the hearing officer had not discharged his duties in accordance with 38 C.F.R. § 3.103(c)(2) during the February 2008 hearing.  Specifically, the hearing officer did not direct the Veteran to submit certain kinds of evidence to substantiate his claim for service connection.  The Board notes that the April 2012 JMR was predicated on the Court's decision in Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010), holding that a hearing officer has a duty to suggest the submission of evidence on an issue material to substantiating the claim when the record is missing that evidence.  As such, the Board remanded the claim in May 2013 for compliance with the April 2012 JMR, which included the Veteran sending evidence in support of his claim, in particular evidence from a treating physician who stated that the Veteran's cervical spine disability is related to his service-connected back disability.  The Board also remanded the Veteran's claim for updated VA treatment records to be obtained.

Pursuant to the May 2013 Board remand, the Veteran was notified via a letter from the RO that he may submit evidence of a current cervical spine disability to include evidence that the disability manifested during service or is related to his service-connected lumbar spine disability.  Further, in a July 2014 letter from the RO, the Veteran was notified that he should submit evidence from the treating physician who stated that his cervical spine disability is related to his lumbar spine disability.  Additionally, updated VA medical treatment records were obtained and associated with the record.  Therefore, the Board finds that there has been compliance with the 
May 2013 Board remand and the April 2012 JMR.

However, the Board finds that an additional remand is required in order to determine whether the Veteran's current cervical spine disability is related to his military service or alternatively his service-connected lumbar spine disability.  In this regard, the Veteran has contended that his cervical spine disability is related to his military service, in particular from carrying laundry around his neck while in boot camp.  Notably, his service treatment records note complaints of upper back pain from lifting a bag of laundry, finding of tightness from the right latissimus muscle from the right side of the spine to the mid-back, and diagnosis of muscle strain at that time.  He indicated at the February 2008 Board hearing that the pain was in his neck area.  

The Veteran was most recently provided a VA examination for his cervical spine disability in November 2010.  The VA examiner noted the Veteran's report of injury to his neck during service from carrying laundry around his neck while in boot camp.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with cervical discogenic disease and concluded that the cervical spine disability is not caused by or a result of any injury incurred while on active duty.  The examiner's rationale for his conclusion was based on his finding that the Veteran was never seen for any cervical complaint or injury while on active duty.  The examiner further noted that while the Veteran strained his "mid-back" lifting laundry in 1994, there was never a cervical injury reported.

The Board finds that the rationale provided by the VA examiner is inadequate for evaluation purposes.  Pertinently, while the examiner's finding that the Veteran strained his "mid-back" is consistent with the January 1994 service treatment record, the examiner did not address whether the Veteran's cervical spine disability is related to the complaints of upper back pain at that time, which as the Veteran testified at the February 2008 Board hearing, was neck pain.  The Board further notes that the examiner appeared to base his conclusion on the absence of a cervical spine disability noted in the service treatment records.  However, there is no separation examination report among the service treatment records.  As the VA examiner did not consider all relevant evidence of record, the Board finds that the VA examination report is inadequate for evaluation purposes.  

The November 2010 VA examiner also concluded following examination of the Veteran and consideration of his medical history that the Veteran's cervical spine disability is not caused by or a result of the service-connected lumbar spine disability.  The examiner's rationale for his conclusion was based on his finding that the Veteran never complained of cervical pain/discomfort when he was evaluated for lumbar discomfort while on active duty.  Further, the Veteran was never seen for a cervical problem or complaint while on active duty.  Moreover, current medical literature did not support the nexus between developing cervical discogenic disease many years after the development of lumbar discogenic disease without direct causation.  Also, the examiner noted that the Veteran does home remodeling and that extensive physical labor is more likely as not the true etiology of the cervical discogenic disease.  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, the November 2010 VA examiner did not render an opinion as to whether the Veteran's cervical spine disability is aggravated by his lumbar spine disability.  

Pertinently, there is no other evidence of probative value currently associated with the Veteran's claims folder that offers an opinion as to a possible causal relationship between the Veteran's cervical spine disability and his period of military service or lumbar spine disability.  In light of the foregoing, the Board is of the opinion that another VA examination would be probative in ascertaining whether the Veteran's current cervical spine disability is etiologically related to his active military service or his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the nature and etiology of his current cervical spine disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's cervical spine disability is related to his active military service, to include treatment for upper back pain (which the Veteran has clarified as neck pain) in January 1994.

b. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's cervical spine disability is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected lumbar spine disability.  If the examiner finds that the cervical spine disability is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




